Title: George W. Spotswood to James Madison, 11 November 1833
From: Spotswood, George W.
To: Madison, James


                        
                            
                                Dear & Honoured Sir,
                            
                            
                                
                                    Coal bridge, Kanhawa County
                                
                                November 11th. l833.
                            
                        
                        The first consideration in writing you this letter is the desire I feel to hear how you and dear Mrs. Madison
                            are, No time or distance can ever obliterate the impressions made by the numberless acts of kindness I have recd. from the
                            beloved inhabitants of Montpelier, And my most fervent prayer is that they may live manny, many, years enjoying all the
                            blessings of this world and when it shall please the supreme ruler of the universe to take them from us that they may
                            enjoy endless happiness; You will perceive from this letter that I have changed my location, If not a more profitable
                            change it is certainly the most agreeable, here I am surrounded by Old Virga. Families possessing all the fine feeling and
                            refinement of Eastern Virga. My Building which is a public house is situated immediately at the foot of a high mountain,
                            The Turnpike in Front & in 20 yds. the Beautiful little river coal emptying into the great Kanhawa about 400 yds.
                            below my House over this river is a beautiful Covered Bridge which connects the James River Turnpike road but owned by two
                            private gentlemen the revinue from this bridge is about $1000 4 months in the year the river is fordable; our living is
                            more luxurious than you would immagine, I frequently set down to my Table with the following delicious dishes, that would
                            make a city alderman lick his lips: Vennison, Salmon weighing upwards of 8 lbs. & the delicious soft shell Turtle
                            which surpasses the Sea Turtle in my opinion, these dishes I frequently have served up in the old Virga. stile; we have
                            also the fine black perch, Pike, pickerel, White Perch & Cat, You will see Sir from this list of good things that
                            I have not forgotten the old Virga. propensity of living well, but I consider it our cheepest living, as well as the most
                            palitable; The Emigration is beyond any thing that I could have immagined, the road is frequently lined with waggons
                            & Carts Horsemen & footmen going to different States in the West, mostly from Virga. & North
                            Carolina, I have discovered that Indiana is the favourite State of the poorer Class while Masouri that of the Ritcher,
                            some of the most miserable looking objects I have ever seen, when we consider the enterprize, are from North Carolina,
                            Seldom we see an object of Charity from old Va. I have thought, that if I had been possessed of Steven Girards fortune, I
                            should above all places have chosen this location & spent my days in relieving the number of poor distressed
                            families I have seen pass; but perhaps if I had been possessed of this great fortune my notions & feelings might
                            have been different, In my present situation my feelings are wrought up to the highest pitch at the incalculable distress
                            In this world which before I was ignorant of & the depravity of my fellow man exceeds what I could have immagined,
                            droves of poor black wretches linked together like the brute beast, with long chains, trudging on foot while the savage
                            wretch conveying them to market is sometimes riding at his ease in his fine Barouche, thoughtless of the consequences
                            resulting in his hereafter & probably calculating inwardly on the great profit he is to make in this barter of
                            human flesh, shocking, too shocking to reflect on;
                        I expect my dear Sir, to leave home by the first of Decr. for Richd. by the way of Linchburg, & on to
                            Norfolk & Washington, my business in Washington is to prosecute the military claims of my Father & Wifes
                            Father Genl. John Spotswood, The latter recd. a wound in his thigh at German Town he was carried to Pha. a prisoner
                            & was for a long time believed dead there he remained on heavy expences for a long time he was then exchanged, he
                            lived out the War, after the war he was allowed a pension of $200 untill death his death was occasioned by the wound he
                            recd. fighting for his Country, in this way, his Horses ran off with his carriage, to save himself he leaped out &
                            lit on the wounded leg in 12 hours a mortification took place & in 48 hours he was in his grave, twas’ thus he
                            died for his Country Congress in 1830 passed an act allowing Officers of the revolution commutation or 5 yrs. full pay in
                            addition to the land recd. & to there Heirs where the officer was dead & had left Children, it seems to me that my
                            uncle recieveing the pension of 200$ during life ought not to bar his Children from recieving the commutation pay, the
                            $200 I should suppose was a gratuitoes gift of Congress in consideration of his wound, his Expences in Pha. & his
                            Services, If it is not giving you too much trouble I should like much to hear your opinion upon that question which wd.
                            very much descide my going on to Washington, can I also take the liberty of asking you to give me a letter written by Mr.
                            Jefferson, Mr. Monroe & the Elder & younger Adams, I have a great many valueable letters, & I
                            should like to add the letters of those distinguished men to the number, I have also a perfect museum of curiosities
                            brought by my Sons from the Pacific which I have displaid in glass Cases, The collection have been well selected, and I
                            expect a considerable increase when my Sons return home which I expect will be in a few months We beg leave to be most
                            afflty. remembered to Mrs. Madison, yourself And believe me Dear Sir to be sincerely your affecte. & Obd. Hube.
                            Servt.
                        
                            
                                Geo. W. Spotswood
                            
                        
                    P. S I should feel much indebted to you also if you could give me all the information in your power relative to the
                            Services of my Father & Genl. John Spotswood on my returning home I promise myself the pleasure &
                            happiness of spending at least one day with my dear & beloved friends Mr. & Mrs. Madison, I beg to be
                            remembered to my friend Paine Todd if at home if not in Mrs. Madisons next letter to her Son.